DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2009/0195739 A1).
In regard to claim 1, Chang et al. discloses a display panel, comprising (see e.g. Figures 2-6): 
a display area A10 (see e.g. Figure 2); and 
a non-display area A30 surrounding the display area A10 (see e.g. Figure 2); 
wherein a marked area is arranged in the non-display area A30 and comprises at least two marks 111 (see e.g. Figures 2, 3a); and 
i.e. A30) is provided with a light shielding layer 133, the light shielding layer 133 is laminated on the marked area of the non-display area, and openings 132 corresponding to the at least two marks are defined in the light shielding layer 133.
In regard to claim 3, Chang et al. discloses the limitations as applied to claim 1 above, and 
wherein dimensions and shapes of the openings are same as dimensions and shapes of the at least two marks  (see e.g. paragraph [0028]).
In regard to claim 8, Chang et al. discloses the limitations as applied to claim 1 above, and
wherein the at least two marks are distributed around the array substrate (see e.g. Figure 2 and 3a).
In regard to claim 9, Chang et al. discloses the limitations as applied to claim 1 above, and
wherein shapes of the at least two marks are at least one of a cross shape, a square shape, an L shape, or a circular shape (see e.g. Figures 2-6 and paragraphs [0027] and [0042]).
In regard to claim 10, Chang et al. discloses a display device, wherein the display device comprises the display panel as claimed in claim 1 (see e.g. Figures 2-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2009/0195739 A1) in view of Kong et al. (US 2019/0131359 A1).
In regard to claim 2, Chang et al. discloses the limitations as applied to claim 1 above, and
an array substrate 110 located in the non-display area, wherein the at least two marks 111 are arranged on the array substrate 110.
Chang et al. fails to disclose 
a color film substrate disposed opposite to the array substrate and located in the non-display area, wherein the light shielding layer is laminated on the color film substrate.
However, Kong et al. discloses (see e.g. Figure 4):
a color film substrate 102 disposed opposite to the array substrate 101 and located in the non-display area, wherein the light shielding layer 131 is laminated on the color film substrate 102.
Given the teachings of Kong et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et al. with a color film substrate disposed opposite to the array substrate and located in the non-display area, wherein the light shielding layer is laminated on the color film substrate.
Doing so would allow for display devices with color filters substrates to be aligned with array or lower substrates.
In regard to claim 6, Chang et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the at least two marks are made of opaque metal materials.
However, Kong et al. discloses
210 are made of opaque metal materials (see e.g. paragraph [0034]).
Given the teachings of Kong et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et al. with wherein the at least two marks are made of opaque metal materials.
Doing so would prevent unwanted light leakage in the non-display regions.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2009/0195739 A1).
In regard to claim 4, Chang et al. discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein a projection on the marked area of the openings completely falls within an area of the at least two marks.
However, one of ordinary skill in the art would recognize utilizing a configuration in which a projection on the marked area of the openings completely falls within an area of the at least two marks, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Namely, one of ordinary skill would recognize that the openings should match exactly or fall with the area of the marks in order to prevent unwanted light leakage in the periphery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et al. with wherein a projection on the marked area of the openings completely falls within an area of the at least two marks.
Doing so would prevent unwanted light leakage in the non-display regions.
In regard to claim 5, Chang et al. discloses the limitations as applied to claim 4 above, but fails to disclose
wherein dimensions of the opening are 3 µm to 5 µm less than dimensions of the at least two marks.	However, one of ordinary skill in the art would recognize utilizing wherein dimensions of the opening are 3 µm to 5 µm less than dimensions of the at least two marks, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et al. with wherein dimensions of the opening are 3 µm to 5 µm less than dimensions of the at least two marks.
Doing so would prevent unwanted light leakage in the non-display regions.
In regard to claim 7, Chang et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a maximum diameter of the at least two marks is less than 0.3 mm.
However, one of ordinary skill in the art would recognize utilizing wherein a maximum diameter of the at least two marks is less than 0.3 mm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et al. with wherein a maximum diameter of the at least two marks is less than 0.3 mm.
Doing so would provide an alignment mark that is not taking up a lot of space in the periphery and thus allowing for a more compact device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871